Judgment, Supreme Court, New York County (Herbert I. Altman, J., at plea; Ronald Zweibel, J., at sentence), rendered September 18, 2008, convicting defendant of attempted criminal possession of a controlled substance in the third degree, and *933sentencing him, as a second felony offender, to a term of 4 to 8 years, unanimously affirmed.
The court properly exercised its discretion in denying defendant’s motion to withdraw his plea (see People v Frederick, 45 NY2d 520 [1978]). The record establishes the plea’s voluntariness. Defendant’s belated claim of innocence, made for the first time after he had absconded and been returned for sentencing years after his plea, was contradicted by his plea allocution and by the evidence before the court on the plea withdrawal motion. Defendant received a full opportunity to present his claims by written submissions, and no further inquiry was necessary under the circumstances.
Defendant’s procedural challenges to his second felony offender adjudication are unpreserved (see People v Samms, 95 NY2d 52, 57 [2000]), and we decline to review them in the interest of justice. As an alternative holding, we find that a remand for resentencing is not warranted (see People v Bouyea, 64 NY2d 1140, 1142 [1985]).
We have considered and rejected defendant’s ineffective assistance of counsel claims. Concur—Mazzarelli, J.P., Sweeny, Catterson, DeGrasse and Manzanet-Daniels, JJ.